Opinion by
Cole, J.
It was stipulated that certain of the merchandise in question consists of ve-tsin similar in all material respects to that the subject of Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). The record in that case was incorporated herein. Since salt is one of the ingredients of ve-tsin the court held the merchandise to be excluded from the provisions of said paragraph 5 (Ueland v. United States, 27 C. C. P. A. 56, C. A. D. 62). The merchandise was therefore held dutiable at 20 percent under paragraph 1558 as claimed.